Citation Nr: 0018791	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis with sinusitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
urticaria, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1988 to June 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
the appellant's claims of entitlement to increased ratings 
for allergic rhinitis with sinusitis and for urticaria.  It 
is noted that this was the initial rating assigned for the 
urticaria after service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application for the urticaria claim.

In March 2000, a videoconference hearing was held between St. 
Petersburg, Florida and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  During 
that hearing, the appellant also submitted a written waiver 
of consideration of additional evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304.


REMAND

Initially, the Board finds that the appellant's increased 
rating claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a), in that he has presented claims which 
are plausible.  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The VA 
has a duty to assist the appellant once his claim is found to 
be well-grounded or where there is notice of evidence that 
might be pertinent to the claim or evidence is needed to 
complete the application.  See 38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Graves v. Brown, 8 
Vet. App. 522 (1996).  

Review of the evidence of record indicates that the most 
recent VA medical examinations were accomplished in July 
1998, and that the VA treatment records in evidence cover the 
period from June 1994 to June 1998, plus the February 2000 
record submitted by the appellant at his March 2000 
videoconference hearing.  The appellant testified at that 
hearing that he had undergone treatment at various VA medical 
facilities between June 1998 and the present and that he was 
attempting to obtain those records.  However, despite the 
record having been left open by the Board for an additional 
30 days, no more VA treatment records have been associated 
with the claims file, except for the February 2000 record 
submitted by the appellant at the hearing.

Review of the evidence of record also reveals that the 
appellant apparently underwent a Chapter 31 Vocational 
Rehabilitation evaluation sometime in the first half of 1997.  
In addition, the claims file includes a copy of a VA Form 28-
1900, Application for Vocational Rehabilitation, dated in 
December 1994.  However, the evidence of record does not 
include the appellant's Chapter 31 file; these records should 
be obtained and associated with the claims file.

It also appears that the appellant has been receiving medical 
treatment from at least one private practitioner.  A January 
1998 VA clinic note indicates that the appellant received 
counseling about his cigarette use and that he stated he 
would be receiving follow-up from his private doctor.  All 
pertinent private medical records should be obtained and 
associated with the claims file.

The medical evidence of record is insufficient for the Board 
to render a decision on the current severity of the 
disabilities on appeal.  The VA has a duty to assist the 
appellant in developing facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  The 
considerations described above require a search for relevant 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  This will also permit evaluation of the 
appellant's disabilities on both a schedular and an 
extraschedular basis, without prejudice to the appellant.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain the appellant's 
Chapter 31 Vocational Rehabilitation 
file, including all counseling and work-
study records, if any, and associate it 
with the claims file for the duration of 
the appeal.

2.  The RO should obtain all of the 
appellant's VA medical treatment records 
from June 1998 to the present.  These are 
to be associated with the claims file.

3.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any pertinent private treatment 
records that are not on file.  If so, an 
attempt to obtain the records should be 
undertaken.  To the extent that there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  After the above medical records have 
been associated with the claims file, the 
appellant should be scheduled for 
appropriate VA examinations to determine 
the nature, severity and extent of his 
current sinus pathology and his 
urticaria.  All indicated tests, 
including x-rays, should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file 
should be provided to the examiners for 
review in conjunction with the 
examination.  The sinus examiner should 
specifically comment on the presence of 
any polyps, nasal obstruction, discharge, 
crusting, headaches, scabbing or 
purulence.  If any of these symptoms are 
found or reported, their severity and 
frequency should be described.  The 
examiner should note how often the 
appellant has been prescribed antibiotics 
for sinus infections since 1997.  

The examination of the urticaria 
manifestations should include a 
description of the type of lesions 
involved, the size of the anatomic areas 
involved and whether any exfoliation, 
exudation, crusting, ulceration or 
systemic or nervous manifestations is 
involved.  The examiner should note 
whether there is itching or marked 
disfigurement.

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal basis and 
with consideration of all pertinent 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




